                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
              v.                             )       Criminal No: 18-cr-10433-RGS
                                             )
MICHELLE HIGSON,                             )
     Defendant.                              )

                                  JOINT STATUS REPORT

       Pursuant to Local Rule 116.5(a), the parties hereby file the following status report prepared

in connection with the status conference scheduled for December 20, 2018.

(1)    Automatic Discovery/Pending Discovery Requests

       The government has provided automatic discovery. The defendant is reviewing the
       discovery materials and does not yet know whether she will make additional discovery
       requests.

(2)    Additional Discovery

       The government does not anticipate providing any additional discovery at this time, in the
       absence of specific requests by the defendant.

(3)    Timing of Additional Discovery Requests

       At this time, the parties do not anticipate the need for further discovery to be produced.

(4)    Protective Orders

       The parties have agreed to a proposed protective order regarding specific bank records
       that have been produced by the government. That proposed order is attached hereto for
       the Court’s consideration. No additional protective orders are anticipated by the parties.

(5)    Pretrial Motions

       It is premature to decide whether the Defendant will file any pretrial motions under Fed.
       R. Crim. P. 12(b).
(6)    Expert Discovery

       The Government agrees to provide any expert witness disclosures 21 days prior to trial.
       The Defendant agrees to provide any expert witness disclosures 14 days prior to trial.

(7)    Speedy Trial Act

       All of the time has been excluded from the defendant’s initial appearance through the date
       of the initial status conference scheduled for December 20, 2018. The parties request that
       the time be excluded until the interim status conference.

(8)    Next Status Conference

       Given all of the foregoing information, the parties request that the initial status conference,
       scheduled for December 20, 2018, be canceled. The parties request an interim status
       conference on a date following the final revocation hearing in docket 16-cr-10290-DJC,
       which is scheduled for January 30, 2019.



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

/s/ Jane Peachy ____     ___                  By:     /s/ Anne Paruti_______
Attorney for Michelle Higson                          Assistant U.S. Attorney

Dated: December 19, 2018




                                 CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of the foregoing upon all counsel of
record by electronic filing notice.
                                                     /s/ Anne Paruti_______
                                                     Assistant U.S. Attorney
Dated: December 19, 2018
